DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-29 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott US Patent 4,001,737, as cited by the Applicant.
As per claims 1-2 and 23-24, Scott discloses in Figs. 2-3 a resonant cavity filter comprising:
as per claim 1, a housing (e.g. cylindrical structure (unlabeled)) having a resonator (e.g. resonant cavity within the cylindrical structure) therein; and a tuning element (e.g. cavity tuning assembly 44) comprising an elongated pin member (e.g. cavity tuning shaft plunger rod 60) having a conductive outer surface (The rod 60 is inherently formed of a metal, as well known in the art, thus necessarily has an outer surface that is a conductor.), wherein the tuning element is mounted for insertion of the elongated pin member into an interior of the resonator (As shown in Figs. 2-3, rod 60 of tuning assembly 44 is inserted into an interior of the resonant cavity within the cylindrical structure.) and the conductive outer surface comprises a contact portion (e.g. portion of rod 60 which contacts bushing 48) by which the elongated pin member is secured in a desired position to adjust a frequency response of the resonant cavity filter (Col. 4 lines 34-41; Rod 60 is rotated and carries bushing 48, lock 54, and nut 52 into or out of reducer 46 to tune the resonant frequency of the cavity. When the tuning is completed, nut 50 is tightened locking bushing 48 and the rod 60 to a stable (i.e. “secured”) position.), wherein the contact portion is free of threading (As shown in Figs. 2-3, the rod 60 is free of any threading thereon.);
as per claim 2, wherein the tuning element further comprise a turret member (e.g. lock 54) having an opening therein that is aligned with the interior of the resonator (Lock 54 has an opening therein which rod 60 is inserted. The lock 54 is aligned with the interior of the cavity such that the rod is inserted there-through and then inserted into the cavity, as shown in Fig. 2.), and wherein the elongated pin member extends through the opening in the turret member for the insertion into the interior of the resonator (The cavity tuning shaft plunger rod 60 extends through the opening of lock 54 to be inserted into the cavity.) and is secured by an interference fit between the contact portion and the turret member (The rod 60 and the lock 54 are securely fit together via the rod 60 extending through the opening as “an interference fit”.);
as per claim 23, a housing (e.g. cylindrical structure (unlabeled)) having a resonator (e.g. resonant cavity within the cylindrical structure) therein and a top cover with an aperture therein that is aligned with the interior of the resonator (The cylindrical structure in Figs. 2-3 comprises a top cover that includes an opening or “aperture” therein in which thread reducer 46 is inserted. The “aperture” is aligned with the inside of the resonant cavity within the structure.); and a tuning element (e.g. cavity tuning assembly 44) comprising an elongated pin member (e.g. cavity tuning shaft plunger rod 60) that is mounted for insertion through the aperture in the top cover and into an interior of the resonator (As shown in Figs. 2-3, rod 60 of tuning assembly 44 is inserted into an interior of the resonant cavity within the cylindrical structure.), and is fixed in a desired position by an interference fit with a contact portion (e.g. portion of rod 60 which contacts bushing 48) that is free of a thread pattern on a conductive outer surface of the elongated pin member (As shown in Figs. 2-3, the rod 60 is free of any threading thereon. The rod 60 is inherently formed of a metal, as well known in the art, thus necessarily has an outer surface that is a conductor.); and
as per claim 24, wherein the tuning element further comprise a turret member (e.g. lock 54) mounted on the top cover and having an opening therein that is coaxially aligned with the aperture (Lock 54 has an opening therein which rod 60 is inserted. The lock 54 is aligned with the interior of the cavity such that the rod is inserted there-through and then inserted into the cavity, as shown in Fig. 2.), and wherein the elongated pin member extends through the opening in the turret member for the insertion through the aperture and into the interior of the resonator (The cavity tuning shaft plunger rod 60 extends through the opening of lock 54 to be inserted into the cavity.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Scott US Patent 4,001,737, as cited by the Applicant and Subedi US 2011/0241801, taken in combination.
As per claims 22 and 29, Scott discloses the resonant cavity filter of claims 2 and 23 respectively, but does not disclose wherein the resonant cavity filter comprises a duplexer.
Subedi discloses in Fig. 6b a duplexer comprising resonator cavity filters 20. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the resonator cavity filters 20 with the specific resonant cavity filter of Scott as being obvious art substitutions of equivalents. As an obvious consequence of the modification, the combination would have necessarily included wherein the resonant cavity filter comprises a duplexer.
Allowable Subject Matter
Claims 3-21 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843